DETAILED ACTION
Previous non-final rejection has been vacated and time period has reset to begin with mailing date of this action.
Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (US 20090177357) in view of Karel (GB 2527757).
Regarding claim 1, Long et al disclose a system, comprising: 
a ride vehicle of an amusement park ride (paragraph 4, line 1-4); and 
a restraint system coupled to the ride vehicle and comprising a lock having a detector configured to receive a wireless signal, and wherein the restraint system is configured to secure a rider within the ride vehicle (paragraph 49, lines 1-16) but does not explicitly disclose wherein receiving the wireless signal causes the lock to lock or unlock. However, Karel disclose the limitation, at least see claim 20. It would have been obvious to modify the teaching of Long et al to include wherein receiving the wireless signal causes the lock to lock or unlock to lock remotely.
Regarding claim 2, Long et al disclose the limitations indicated above and further disclose a lock control point comprising a first transmitter configured to transmit the wireless signal to cause the lock of the restraint system to lock, wherein the lock control point is located at a load zone for the ride vehicle; and an unlock point comprising a second transmitter configured to transmit a second wireless signal to unlock the restraint system (paragraph 39, lines 1-8).  
Regarding claim 3, Long et al disclose the limitations indicated above and further disclose wherein the first transmitter and the second transmitter are radio frequency (RF) chips configured to transmit the wireless signal, and wherein the detector is a radio frequency identification (RFID) tag (paragraph 40, lines 1-7).  
Regarding claim 4, Long et al disclose the limitations indicated above and further disclose wherein the restraint system comprises a five-point harness having a plurality of straps each having at least one end fixedly attached to a ride seat of the ride vehicle, wherein at least one strap of the plurality of straps comprises a connector and at least one other strap of the plurality of straps comprises the lock on a free end, wherein the connector is configured to be removably coupled to the lock to secure the rider within the ride vehicle when the lock is in a locked configuration (paragraph 39, lines 10-18).  
Regarding claim 5, Long et al disclose the limitations indicated above and further disclose wherein the detector is positioned within the lock and comprises an RFID tag (paragraph 40, lines 1-7).  
Regarding claim 6, Long et al disclose the limitations indicated above and further disclose wherein the restraint system comprises a pivoting arm configured to rotate about an axis to move the pivoting arm between a restrained configuration and an unrestrained configuration, wherein the detector is disposed on the pivoting arm and comprises an RFID tag (paragraph 40, lines 1-7).  
Regarding claim 7, Long et al disclose the limitations indicated above and further disclose comprising a portable transmitter configured to transmit the wireless signal (paragraph 50, lines 1-8).  
Regarding claim 8, Long et al disclose the limitations indicated above and further disclose comprising one or more sensors configured to detect the rider within a seat of the ride vehicle (paragraph 43, lines 1-7).  
Regarding claim 9, Long et al disclose the limitations indicated above and further disclose comprising a control system configured to transmit the wireless signal to the detector in response to receiving a signal from the one or more sensors indicative of the rider occupying the seat of the ride vehicle (paragraph 43, lines 1-16).  
Regarding claim 10, Long et al disclose a system, comprising: 
a restraint system coupled to a ride vehicle of an amusement park ride (paragraph 4, line 1-4) and configured to secure a rider within a ride vehicle (Fig. 2B), wherein the restraint system comprises: 
a first strap comprising a first connector; 
a detector configured to receive a wireless signal, wherein the first connector and the second connector are at least partially retained within the lock in the locked configuration and are removable from the lock in the unlocked configuration (paragraph 49, lines 1-16) but does not explicitly disclose wherein receiving the wireless signal causes the lock to transition between a locked configuration and an unlocked configuration. However, Karel disclose the limitation, at least see claim 20. It would have been obvious to modify the teaching of Long et al to include wherein receiving the wireless signal causes the lock to transition between a locked configuration and an unlocked configuration to lock remotely;
and does not disclose a second strap comprising a second connector, a third strap comprising a lock configured to removably couple to the first connector and the second connector.  It would have been an obvious matter of design choice to a second strap comprising a second connector, a third strap comprising a lock configured to removably couple to the first connector and the second connector, since applicant has not disclosed that a second strap or third strap solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with one strap connector that can work for multiple connectors.

Regarding claim 11, Long et al disclose the limitations indicated above and further disclose comprising a transmitter configured to transmit the wireless signal to cause the lock of the restraint system to transition between the locked configuration and the unlocked configuration, wherein the transmitter is a radio frequency (RF) chip configured to transmit the wireless signal, and wherein the detector is a radio frequency identification (RFID) tag (paragraph 40, lines 1-7).  
Regarding claim 12, Long et al disclose the limitations indicated above and further disclose wherein the first strap and the second strap each comprise a first end and a second end attached to a ride seat of the ride vehicle such that a loop is formed between the first and second ends of each respective strap, and wherein the loop is configured to receive an arm of the rider (paragraph 37, lines 1-13).  
Regarding claim 13, Long et al disclose the limitations indicated above and further disclose wherein the first connector and the second connector are positioned between the first and second ends of the respective strap (Fig. 3B).  
Regarding claim 14, Long et al disclose the limitations indicated above and further disclose wherein the first strap comprises a first fixed end and a first free end and the second strap comprises a second fixed end and a second free end, wherein the first free end and the second free end comprise the first and second connectors, respectively, and wherein the first fixed end and the second fixed end are each attached to a ride seat of the ride vehicle (paragraph 46, lines 1-10).  
Regarding claim 15, Long et al disclose the limitations indicated above and further disclose wherein the ride vehicle is configured to receive power from an external or internal power source to power operations of the ride vehicle, and wherein the lock is configured to maintain the locked configuration when not receiving power from the power source (paragraph 40, lines 6-10).  
Regarding claim 16, Long et al disclose the limitations indicated above and further disclose wherein the lock is configured to transition to the unlocked configuration when the power source is not active or not supplying power to the restraint system (paragraph 40, lines 6-10).  
Regarding claim 17, Long et al disclose the limitations indicated above and further disclose comprising a portable transmitter configured to transmit the wireless signal, wherein the wireless signal is encrypted.  
Regarding claim 18, Long et al disclose a system, comprising: 
a ride vehicle of an amusement park ride (paragraph 4, line 1-4); 
a restraint system coupled to the ride vehicle (Fig. 2B), wherein the restraint system comprises: 
a restraining bar comprising a pivoting arm configured to move from a restrained configuration to an unrestrained configuration (Fig. 3B)n; and 
a detector configured to receive a wireless signal, wherein receiving the wireless signal causes the pivoting arm to lock or unlock and wherein the pivoting arm is fixed in the restrained configuration when locked (paragraph 49, lines 1-16) but does not explicitly disclose wherein the pivoting arm is capable of pivoting when unlocked to transition from the restrained configuration to the unrestrained configuration.  However, Karel disclose the limitation, at least see claim 20. It would have been obvious to modify the teaching of Long et al to include wherein the pivoting arm is capable of pivoting when unlocked to transition from the restrained configuration to the unrestrained configuration to lock remotely.
Regarding claim 19, Long et al disclose the limitations indicated above and further disclose comprising a lock control point comprising a first transmitter configured to transmit the wireless signal to cause the pivoting arm of the restraint system to lock, wherein the lock control point is located at a load zone for the ride vehicle; and an unlock point comprising a second transmitter configured to transmit a second wireless signal to unlock the pivoting arm of the restraint system (paragraph 49, lines 1-16).  
Regarding claim 20, Long et al disclose the limitations indicated above and further disclose wherein the first and second transmitters are radio frequency (RF) chips configured to transmit the wireless signal, and wherein the detector is a radio frequency identification (RFID) tag (paragraph 40, lines 1-7).

Response to Arguments
Applicant's arguments in regards to claims above have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663